Title: Notes on Debates, 16 January 1783
From: Madison, James
To: 


Thursday Jany. 16.
Mr. Rutlidge informed Congress that there was reason to apprehend that the train of negociations in Europe had been so misrepresented in the State of S. Carolina as to make it probable that an attempt might be made in the Legislature to repeal the confiscation laws of that State, & even if such attempt sd. fail, the misrepresentations cd. not fail to injure the sale of the property confiscated in that State. In order therefore to frustrate these misrepresentations he moved that the Delegates of S. Carolina might be furnished with an extract from the letter of the 14th. of Ocr. from Docr. Franklin, so far as it informed Congress, “that something had been mentioned to the American Plenipotentiaries relative to the Refugees & to English debts, but not insisted on: it being answered on their part that this was a matter belonging to the individual States and on which Congress cd. enter into no Stipulations.” The motion was 2ded. by Mr. Jarvais & supported by Mr. Ramsay. It was opposed by Mr. Elseworth & Mr. Wolcott as improper, since communication of this intelligence, might encourage the States to extend confiscations to British debts, a circumstance which wd. be dishonorable to the U. S. & might embarrass a treaty of peace. Mr. Fitzimmons expressed the same apprehensions. So did Mr. Ghorum. His Colleague Mr. Osgood was in favr. of the motion. By Mr. Madison the motion was so enlarged and varied as “to leave all the delegates at liberty to communicate the extract to their Constents. in such form & under such cautions as they sd. judge prudent.” The motion so varied was adopted by Mr. Rutlidge & substituted in place of the original one. It was however still opposed by the opponents of the original motion. Mr. Madison observed that as all the States had espoused in some degree the doctrine of confiscations, & as some of them had given instructions to their delegates on the subject, it was the duty of Congress without enquiring into the expediency of Confiscations, to prevent as far as they cd. any measures which might impede that object in negociations for peace, by inducing an opinion that the U. S. were not firm with respect to it; that in this view it was of consequence to prevent the repeal & even the attempt of a repeal of the confiscation law of one of the States, and that if a confidential communication of the extract in question would answer such a purpose, it was improper for Congress to oppose it. on a question the motion was negatived, Congress being much divided thereon. Several of those who were in the negative, were willing that the Delegates of S. Carolina sd. be licenced to transmit to their State what related to the Refugees, omitting what related to British debts and invited Mr. Rutlidge to renew his motion in that qualified form. others suggested the propriety of his contradicting the misrepresations in general with out referring to any official information recd. by Congress. Mr. R. said he wd. think further on the subject, and desired that it might lie over.
 